            Case 1:20-cr-00127-GHW Document 36 Filed 05/15/20 Page 1 of 4
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/15/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :    1:20-cr-127-GHW
 CHRISTIAN IRIZARRY, and                                       :
 ANTONIO REYES,                                                :         ORDER
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

        The Court has received information regarding allegations that Mr. Reyes has violated the

terms of his pre-trial release by leaving his residence without authorization on May 10, 2020. The

Court will hold a bail review hearing with respect to those allegations on May 19, 2020 at 9:30 a.m.

On May 15, 2020, the defendant notified the Court that he is willing to proceed with the sentencing

by remote means. Dkt. No. 34. Accordingly, it is hereby

        ORDERED that sentencing will take place by Skype for Business videoconference. To

access the conference, paste the following link into your browser:

https://meet.lync.com/fedcourts-nysd/gregory_woods/NV51KHQY.

        To use this link, you may need to download software to use Skype’s videoconferencing

features.1 Participants are directed to test their videoconference setup in advance of the conference

-- including their ability to access the link above. Users who do not have an Office 365 account may

use the “Join as Guest” option. When you successfully access the link, you will be placed in a

“virtual lobby” until the conference begins. Participants should also ensure that their webcam,



1
 See Microsoft, Install Skype for Business (last visited Apr. 29, 2020), https://support.office.com/en-
us/article/install-skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
          Case 1:20-cr-00127-GHW Document 36 Filed 05/15/20 Page 2 of 4



microphone, and headset or speakers are all properly configured to work with Skype for Business.

For further instructions concerning Skype for Business and general guidelines for participation in

video and teleconferencing, visit https://nysd.uscourts.gov/covid-19-coronavirus.

        If you intend to join the conference from an Apple device, you should ensure that you are

running a version of Skype for Business that was published on or after April 28, 2020.2 Users

running earlier versions have encountered an issue in which Skype for Business does not receive any

inputs from the computer’s microphone, and they cannot be heard by other participants.

        IT IS FURTHER ORDERED that members of the press, public, or counsel who are unable

to successfully access Skype for Business, may access the conference audio using the following

credentials:

        Call-in number: 917-933-2166

        Conference ID: 22443234

                IT IS FURTHER ORDERED that defense counsel shall discuss the attached

Waiver of Right to be Present at Criminal Proceeding with the Defendant prior to the proceeding.

If the Defendant consents, and is able to sign the form, defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain the Defendant’s physical signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

Dated: May 15, 2020



                                                            ____________________________
                                                                   Gregory H. Woods
                                                               United States District Judge

2
 See, e.g., Microsoft, Skype for Business on Mac (last visited May 5, 2020),
https://www.microsoft.com/en-us/download/details.aspx?id=54108.

                                                      3
            Case 1:20-cr-00127-GHW Document 36 Filed 05/15/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             ‐v‐                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
                                    ,
                                       Defendant.                               ‐CR‐    ( )( )
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID‐19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                                ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID‐19 pandemic has interfered with travel and restricted access to the


                                                               4
         Case 1:20-cr-00127-GHW Document 36 Filed 05/15/20 Page 4 of 4



        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                            Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                            Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                 5
